  Case 1:17-cv-08373-RBK-AMD Document 105 Filed 03/05/21 Page 1 of 1 PageID: 4006

                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
                                     Minutes of Proceedings



     OFFICE: CAMDEN                                   Proceeding Date: March 5, 2021

     JUDGE ANN MARIE DONIO

     Court Reporter: Court Conference Line

     TITLE OF CASE:                                   DOCKET NO. 17cv8373(RBK/AMD)

     In Re: Navient Corporation Securities
     Litigation


    APPEARANCES:
    Nicholas Porritt, Esq., Adam Apton, Esq., Pamela Hunter, Esq. and Elizabeth Tripodi, Esq. for
   plaintiffs
    Kevin McDonough, Esq., Christopher Turner, Esq., and Jordan Cook, Esq. for defendants


    NATURE OF PROCEEDINGS:               Telephonic Discovery Conference


    DISPOSITION:
    Telephonic Discovery Conference held on the record
    Hearing on plaintiff’s application to compel the production of expert reports
    Ordered application denied without prejudice in part and reserved in part
    Order to be entered.


                                                 s/Susan Bush
                                                 DEPUTY CLERK


Time Commenced: 10:07a.m. Time Adjourned: 10:45 a.m. Total time: 38 mins.
